Addendum to Employment Agreement Exhibit 10.53 Date: October 11, 2010 Scott Scampini W285N3168 Lakeside Road Pewaukee, WI 53072 Dear Scott, This letter will serve as an addendum to your original Employment Agreement dated July 23, 2010 and is hereby made part of the agreement. Said agreement is amended as follows: Under Section 4 – Incentive Options, the following phrase to be deleted; “Vesting will also be subject to achievement of KPI goals jointly agreed with CEO” Should you have any questions, please feel free to contact me. Very truly yours, ZBB ENERGY CORPORATION By: Eric Apfelbach (Chief Executive Officer) By: Scott Scampini (Executive VP & CFO) N93 W14475 Whittaker Way Menomonee Falls WI53051 Tel:(262) ax:(262) 253 9822 Email:hbrown@zbbenergy.com www.zbbenergy.com PO Box 2047 Kardinya WA 6163 240 Barrington Street Bibra Lake WA 6163 Tel:(08) 9ax:(08) 9494 2066 Email:info@zbbenergy.com
